t c summary opinion united_states tax_court richard a boring and margaret a boring petitioners v commissioner of internal revenue respondent docket nos 16195-12s 26201-12s 1070-13s filed date richard a boring and margaret a boring pro sese christopher j richmond for respondent summary opinion gerber judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed these cases were consolidated for trial briefing and opinion on date unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax continued pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined income_tax deficiencies for petitioners’ and tax years of dollar_figure dollar_figure and dollar_figure respectively respondent determined late filing additions to tax under sec_6651 for and of dollar_figure dollar_figure and dollar_figure respectively respondent also determined accuracy-related_penalties under sec_6662 for and of dollar_figure dollar_figure and dollar_figure respectively the issues for consideration are whether petitioners are entitled to carry over a dollar_figure net_operating_loss_deduction nol to the tax_year whether petitioners are entitled to deduct various expenses reported on schedules c profit or loss from business for and whether in the alternative petitioners are entitled to claim any of the expenses reported on continued court rules_of_practice and procedure in their petitions petitioners did not contest the late filling additions to tax and they offered no evidence at trial as to those additions accordingly petitioners have abandoned this issue and it is treated as conceded in each case before the court schedule c as itemized medical expense deductions in excess of the amounts conceded by respondent and whether petitioners are liable for accuracy-related_penalties for and background petitioners resided in westlake village california at the time their petitions were filed during the years and margaret boring worked as a bookkeeper for the conejo valley unified school district and richard boring worked as an engineer for tecom industries inc mr boring also reported income and deductions on schedules c for a sole_proprietorship denominated rambor technology petitioners filed their joint income_tax returns for and on date date and date respectively respondent sent petitioners a notice_of_deficiency for each of the three years and petitioners timely petitioned this court with respect to all three notices respondent disallowed all deductions claimed with respect to rambor technology for lack of substantiation of the related expenses as follows petitioners did not show entitlement to medical deductions in excess of the amounts conceded by respondent expense deductions claimed and disallowed business use of home other expenses utilities travel repairs and maintenance rent lease--vehicles machinery office expenses legal and professional services insurance other than health depreciation and sec_179 expense car and truck expense dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number -0- -0- -0- big_number -0- -0- big_number -0- big_number big_number big_number -0- big_number -0- -0- big_number big_number in addition respondent disallowed an dollar_figure nol_carryover deduction that petitioners claimed on their income_tax return respondent conceded that some of the documentation offered by petitioners in support of claimed deductions for rambor technology entitles them to deduct reported medical_expenses to the extent that they exceed the statutory threshold as itemized_deductions on schedules a itemized_deductions for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively mr boring’s full-time employment and his rambor technology activity concern engineering that involves semiconductors and tracking devices he has been involved in his rambor technology activity since but so far he has been unsuccessful reporting losses from the activity for each year since for mr boring reported gross_income of dollar_figure and expenses of dollar_figure for a net_loss of dollar_figure plus dollar_figure for use of his home for a total net_loss of dollar_figure in addition for petitioners claimed an dollar_figure nol_carryover deduction from prior years for mr boring reported gross_income of dollar_figure and expenses of dollar_figure for a net_loss of dollar_figure plus dollar_figure for use of his home for a total net_loss of dollar_figure for mr boring reported gross_income of dollar_figure and expenses of dollar_figure for a net_loss of dollar_figure plus dollar_figure for use of his home for a total net_loss of dollar_figure respondent disallowed all of the deductions claimed but did not make changes concerning the income reported petitioners’ schedule c deductions consist mainly of living_expenses and costs incurred to maintain and operate their personal_residence and automobiles included in the records petitioners provided in support of their deductions were receipts for personal items such as undergarments and other clothing for through years preceding the years in issue mr boring reported losses averaging over dollar_figure on his schedules c respondent with respect to mr boring’s rambor technology activity reported on schedules c attached to petitioners’ and returns disallowed expense deductions of dollar_figure dollar_figure and big_number respectively for lack of substantiation for respondent also disallowed the dollar_figure nol_carryover deduction for lack of substantiation respondent examined petitioners’ and income_tax returns and issued notices of deficiency for those years petitioners petitioned this court in response and the two resulting cases were resolved by agreement of the parties i nol_carryover discussion5 petitioners claimed an dollar_figure nol_carryover deduction from earlier years on their income_tax return in support of that deduction petitioners submitted into evidence their income_tax returns for the taxable years through with the exception of two years reflecting gains of dollar_figure and dollar_figure and two years with zero gain petitioners reported losses averaging over dollar_figure per year from their schedule c activity other than copies of their prior year returns petitioners did not supply evidence to substantiate the prior years’ cumulative losses or any resulting carryover nol deduction at trial petitioners contended that with the exception of and respondent did not examine the parties did not raise the question of burden_of_proof the sole question we consider is whether petitioners are entitled to deductions in excess of income from mr boring’s rambor technology activity against their ordinary_income accordingly petitioners bear the burden of showing their entitlement to the losses under consideration see rule or question their prior year returns and that therefore the court should accept them as correct respondent contends that petitioners must maintain records and substantiate the carryover nol deduction citing sec_162 sec_274 sec_280a sec_280f and sec_6001 respondent further contends that petitioners’ prior year returns do not in and of themselves substantiate entitlement to the claimed nol deduction taxpayers are required to maintain adequate_records that substantiate claimed losses and generally bear the burden of proving that they are entitled to deduct reported losses sec_6001 rule a 290_us_111 a taxpayer claiming an nol deduction bears the burden of substantiating the nol by establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years rule a 349_us_232 115_tc_605 nevertheless if taxpayers produce credible_evidence with respect to any factual issue relevant to ascertaining their federal_income_tax liabilities and certain other requirements are met the burden_of_proof shifts from the taxpayers to the commissioner as to that factual issue sec_7491 and other than copies of prior year returns petitioners did not produce any documentary_evidence or testimony that substantiated their prior years’ losses although petitioners’ prior year returns are in evidence without substantiation they are not credible_evidence with respect to the factual issues concerning the losses so as to shift the burden to respondent the prior year returns cannot be accepted at face without further evidence that the losses set forth were incurred see 62_tc_834 petitioners’ argument that the fact that respondent did not question the claimed losses other than for the and years means that the court should accept them as correct is without support in the law and petitioners did not cite any precedent that would support a holding otherwise accordingly we hold that petitioners have not shown that respondent erred in disallowing their claimed dollar_figure nol_carryover deduction for the tax_year ii schedule c business_expense deductions for and for each of the years before the court respondent disallowed petitioners’ claimed schedule c business_expense deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each expense deducted see also sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses in support of their schedule c deductions petitioners offered documents categorized according to the denominated expenses on the schedules c at trial petitioners offered photocopies of documents in support of the dollar_figure claimed as other expenses for a review of the pages of documents revealed that there is no specific purpose shown for any of the entries on these documents instead the entries on the documents are either generic without explanation and or the explanation on its face represents a personal_expenditure the pages consist mainly of monthly credit card statements from target banks and j c penney along with a few assorted invoices for example page of exhibit 7-p reflects a dollar_figure payment to a dentist page of the same exhibit shows credit card transactions for petsmart trader joe’s albertsons and cvs pharmacy among others there was no testimony or other explanation by petitioners as to why these expenditures are ordinary and necessary business_expenses likewise petitioners offered documents for and pages of documents for in support of other expenses of dollar_figure and dollar_figure respectively page of the documents offered in support of the expenses similarly reflects expenditures to longs drug stores cvs pharmacy t j max and joann fabrics all categories that are less likely related to business again without further explanation and or supporting documentation petitioners have not shown that the amounts reported on schedules c as other expenses for and are deductible as ordinary and necessary business_expenses after review of all of the documents petitioners offered and without further explanation or evidence we must sustain respondent’s determinations with respect to other expenses for and petitioners claimed deductions for various expenditures that were paid in connection with the operation and maintenance of their personal_residence the documents in support of those expenditures include statements for utilities telephone cable television trash pickup natural_gas electricity and routine maintenance for each year petitioners have not shown that these expenditures are ordinary and necessary expenses_incurred in the operation of a business on their face these expenditures incurred to operate and maintain petitioners’ personal_residence appear to be personal sec_280a generally disallows any deduction for expenses related to a private residence sec_280a however allows a deduction allocable to the portion of a dwelling used exclusively on a regular basis as the taxpayer’s principal_place_of_business at trial mr boring stated that of his residence was used for business and that all of the expenditures incurred to operate and maintain his residence were therefore for business purposes this implausible and overstated explanation further weakens petitioners’ position petitioners did not identify a portion of the home used exclusively for business and accordingly we sustain respondent’s determinations petitioners claimed various amounts as automobile and travel deductions this category of deductions is subject_to heightened substantiation requirements specifically sec_274 provides that no deduction shall be allowed under sec_162 for listed_property unless the taxpayers substantiate with adequate_records the following elements the amount of the expense the mileage for each business use of a vehicle as well as the total mileage for all purposes during the taxable_period the date on which the vehicle was used and the business_purpose of the expenditure see sec_1_274-5t temporary income_tax regs fed reg date sec_280f defines the term listed_property to mean in addition to other_property any passenger_automobile or any other_property used as a means of transportation without adequate_records such as an account book a diary a log a statement of expenses trip sheets or a similar record taxpayers still may substantiate mileage expenses with sufficiently detailed written or oral statements and other collateral evidence showing the expenses were paid see sec_1_274-5t i temporary income_tax regs fed reg date petitioners provided documents showing expenditures_for the maintenance and operation of motor vehicles no records were offered detailing the information required in the regulations to meet the heightened burden_of_proof imposed by sec_274 accordingly we must sustain respondent’s determinations with respect to these expenditures with respect to petitioners’ deductions for legal and professional services the documents offered appear to be for doctors dentists medical_care and drugs here again there has been no showing that these expenditures constitute ordinary and necessary expenses in the operation of a business and we must sustain respondent’s determinations in summary petitioners have failed to show that they are entitled to any business_expense deductions and or that respondent erred in disallowing them for the and tax years and we so hold iii additions to tax for each of the years before the court respondent determined sec_6651 late filing additions to tax sec_6651 provides in instances where a taxpayer fails to timely file return a per month not to exceed addition to the amount_required_to_be_shown_as_tax unless it is shown that such failure is due to reasonable_cause and not willful neglect petitioners bear the burden of showing that the failure did not result from willful neglect and that the failure was due to reasonable_cause 469_us_241 petitioners did not contest these additions to tax in their petitions in addition petitioners stipulated that their and income_tax returns were filed on date date and date respectively each of those dates is more than five months beyond the date and normal filing dates see sec_6072 petitioners have offered no testimony or other evidence showing that the failure did not result from willful neglect and that the failure was due to reasonable_cause petitioners are accordingly liable for the late filing additions to tax iv penalties sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the understatements for all three years come within the definition of a substantial_understatement sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see 116_tc_438 petitioners have failed to show that these penalties are inappropriate because of reasonable_cause petitioners’ failure to keep adequate_records or comply with rules and regulations further supports the imposition of sec_6662 accuracy- related penalties for and we accordingly hold that petitioners are liable for the accuracy-related_penalty under sec_6662 for each of the three years before the court to reflect the foregoing and to account for respondent’s concession of medical expense deductions decisions will be entered under rule
